Opinion by
McClelland, P. J.
It was stipulated that the cases in question are in chief value of leather and are intended to accommodate a fishing rod and landing net, fly books, fly boxes, and various articles of fishing tackle of the smaller kind. The court held that it would be an unreasonable stretch to say that these cases, evidently designed and used as containers for fishing tackle, were themselves classifiable as fishing tackle. The claim under the provision for cases in chief value of leather at 35 percent under paragraph 1531 was therefore sustained.